—In an action to recover damages for medical malpractice, the defendant Anthony F. Tramontana appeals from a judgment of the Supreme Court, Richmond County (Cusick, J.), entered August 18, 1998, which, upon a jury verdict finding him to be 46% at fault and finding that the plaintiff Deborah Steuber suffered damages in the total sum of $1,500,000, is in favor of the plaintiff and against him in the principal sum of $690,000.
*450Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the jury verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129), and the award of damages did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.